Citation Nr: 1009959	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for 
chronic low back pain with sacroilitis prior to October 16, 
2008.

2.  Entitlement to a rating in excess of 40 percent for 
chronic low back pain with sacroilitis from October 16, 2008.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1988 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued a 20 percent disability 
rating for the Veteran's low back disability.

The Veteran filed a timely appeal of this issue.  After 
additional evidence was submitted, the RO promulgated another 
rating decision in June 2009 which granted a 40 percent 
disability rating for the Veteran's low back disability, 
effective October 16, 2008.  The Veteran then submitted a 
statement in July 2009 in which he stated his agreement with 
the 40 percent evaluation but argued that the rating should 
be effective from July 31, 2006, the date of the Veteran's 
claim for an increased rating.  Therefore, the Board has 
framed the issue as entitlement to an increased rating for 
chronic low back pain with sacroilitis prior to October 16, 
2008.


FINDINGS OF FACT

1.  Prior to October 16, 2008, the Veteran's chronic low back 
pain with sacroilitis was manifested by 50 degrees of forward 
flexion of the thoracolumbar spine, limited by pain to 35 
degrees; there is no competent evidence of ankylosis of the 
spine or incapacitating episodes.

2.  From October 16, 2008, the Veteran's chronic low back 
pain with sacroilitis is manifested by 25 degrees of forward 
flexion of the thoracolumbar spine; there is no competent 
evidence of unfavorable ankylosis of the spine or 
incapacitating episodes.

3.  The Veteran's chronic low back pain with sacroilitis is 
manifested by severe pain in the lower extremities and 
intermittent dragging of the right foot.


CONCLUSIONS OF LAW

1.  Prior to October 16, 2008, the criteria for a disability 
evaluation in excess of 20 percent for the Veteran's chronic 
low back pain with sacroilitis were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5235 to 5243 (2009).

2.  From October 16, 2008, the criteria for a disability 
evaluation in excess of 40 percent for the Veteran's chronic 
low back pain with sacroilitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5235 to 5243 (2009).

3.  The criteria for a separate rating for mild incomplete 
paralysis of the right foot have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated November 2006 was sent to the Veteran in 
accordance with the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was also notified 
of the criteria for establishing an effective date and 
disability rating.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, 
although such notice was not provided to the Veteran, the 
Board may proceed.

The Veteran's service treatment records, VA treatment 
records, VA authorized examination reports, and lay 
statements have been associated with the claims file.  The RO 
also attempted to obtain the Veteran's Social Security 
Administration (SSA) records.  However, a January 2008 
response indicates the records cannot be located.

The Board specifically notes that the Veteran was afforded a 
VA examination with respect to his low back disorder in 
December 2006, and again in October 2008.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
file; contain a description of the history of the disability 
at issue; document and consider the relevant medical facts 
and principles; and record the relevant findings for rating 
the Veteran's low back disorder.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

It should be noted that VA regulations allow for the 
assignment of an increased rating up to one year prior to 
receipt of a formal claim for increase, when it is factually 
ascertainable that an increase in disability had occurred.  
38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the 
Veteran filed his claim in July 2006, VA must review the 
evidence of record from July 2005 to determine if there was 
an ascertainable increase in the Veteran's low back 
disability.  In so doing, the Board must also consider all 
potentially applicable regulations pertaining to rating 
disabilities of the spine.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

The schedular criteria for rating the spine have been amended 
twice; once in September 2002, and again in September 2003.  
First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2009)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3-
2000 (Apr. 10, 2000).  In this case, the Veteran filed his 
claim in July 2006.  Therefore, only the revised criteria are 
applicable.

Under the revised criteria, a general rating formula was 
created for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2009).

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating when forward flexion 
of the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2009).

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent. Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

As noted, neurologic abnormalities are rated separately.  
Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve. Mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a (2009).

1.  Prior to October 16, 2008

VA treatment records show the Veteran was seen in August 
2006.  He complained of severe, constant back pain which 
persisted at night.  He also reported pain which radiated 
beyond the back to the thighs and lower legs.  The pain was 
worsened with standing or walking and improved with flexion 
of the spine.  On examination, the Veteran walked across the 
room with some difficulty.  He was unable to toe walk, heel 
walk, or squat and rise.  A heel-to-toe gait was painful.  
Palpation of the lower spine and paraspinal muscles revealed 
tenderness, muscle spasms, and radiating pain.  Straight leg 
raises were within normal limits but cause significant back 
pain at 5 to 10 degrees elevation.

The Veteran was seen again in October 2006.  He reported 
having occasional "drop foot in both legs" and numbness.  
Pain was worsened by walking too long or picking something 
up.  He described the pain as 9/10 in severity, located in 
the right lower back and radiating down to the ankles in both 
lower extremities.  Sitting up straight and being very still 
helped to relieve the pain.  On examination, range of motion 
was noted to be 20 to 30 percent within normal limits, with 
exaggerated wincing and jerky body movements.  Strength was 
5/5 in the lower extremities, though the left peronelas and 
bilateral hip flexors were 4/5 with pseudo-cogwheeling 
resistance by the Veteran.  On palpation, the area was very 
tender with positive jump sign.  There was no specific 
dermatomal loss in sensation, though the Veteran reported 
that his legs go numb when he uses the toilet.  Transfers 
were independent but very guarded and stiff.  The Veteran's 
gait was antalgic with guarded movement that was much reduced 
when observed unawares.  He stated that his right foot would 
drag more than his left when he was tired or walking long 
distances.  He was very guarded against testing in supine, 
with excessive pain behavior.  Passive straight leg raising 
at 10 to 15 degrees bilaterally caused jerky, spasmodic 
guarding with grimacing, as did knee to chest at less than 40 
degrees hip flexion on the right and 60 degrees hip flexion 
on the left.

The treating physician noted the Veteran admitted to being 
very guarded and anxious when some inconsistencies in his 
reactions to the evaluation techniques were pointed out.  For 
example, the Veteran sat with some mild guarding, but had 
very pronounced pain behavior with knee to chest supine 
testing at a hip flexion angle much less than when sitting.  
The Veteran was also able to fully extend his knee with mild 
difficulty, but did not tolerate even minimum straight leg 
raising in the supine position.  The Veteran's stiff and 
guarded posture when walking or transferring during formal 
testing was much less pronounced when he was observed 
unawares.  The treating physician indicated that the 
Veteran's exaggerated pain behavior belied likely symptom 
magnification.

The Veteran was afforded a VA examination in December 2006.  
The claims file was reviewed by the examiner.  The Veteran 
reported working in a manufacturing plant, which involved 
repetitive movements of the arms, wrists, and at the waist.  
He stated that in July 2005, he had a severe flare-up of back 
pain.  The pain was sharp, and radiated down both legs, 
including into the right great toe.  He was able to finish 
his shift, but the next day he could not get out of bed and 
dress himself.  He also reported a history of slips and 
falls.  He described his pain level as 8/10 in severity.  
Pain was located primarily in the right lower back, with 
constant right leg pain.  Left leg pain was intermittent, and 
there was intermittent numbness in the toes.  He also 
reported stiffness due to pain.  He treated his condition 
with Motrin, as well as Vicodin, though he tried to avoid 
that.  He also used heat, physical therapy, and massage.  He 
reported flare-ups secondary to picking up a heavy object or 
when walking too far.  During a flare-up, he is able to move 
and function but there is pain in the lower back, rated as 
9/10 in severity.  He denied any weight loss, fever, malaise, 
visual disturbances, and bowel and bladder complaints.  He 
reported occasional dragging of the right foot.  He could 
walk one mile slowly and with mild pain.  He can drive but 
has difficulty going long distances without stopping.  He 
walked with his wife on a daily basis, though he had to walk 
slowly.  He was able to complete all personal care by 
required some assistance from his wife to put on and take off 
his shoes.  He wore slip-on shoes to aid application.  He 
also reported pain in his sexual relationship.

On examination, the Veteran was ambulatory with an upright 
gait.  He appeared slightly stiff in posture, most notably on 
rising from the seated position, but then loosened up and was 
able to carry on.  Forward flexion of the spine was 50 
degrees, with the onset of pain at 35 degrees.  Extension was 
15 degrees.  Lateral flexion was 15 degrees limited by pain, 
bilaterally.  Left rotation was 15 degrees and right rotation 
was 20 degrees.  There was no decrease in range of motion on 
repetitive use.  There was slight tenderness of the spine in 
the lower back area.  Straight leg raise produced some pain 
and shaking in the leg, and there was evidence of facial 
grimacing and fear of pain during range of motion.  The 
Veteran was able to walk on heels and toes well.  Deep 
patellar reflexes were slightly exaggerated on the left and 
+2 on the right.  Sensation to light touch, vibration, and 
pin prick was present in the lower extremities.  The Veteran 
appeared comfortable after leaving the examination, with a 
steady gait but mild stiffness in his posture.  An MRI dated 
September 2006 indicated a subtle loss of disk signal, and a 
mild-broad based posterior disk bulge noted at L1-L2.

The Veteran also submitted several lay statements from family 
and acquaintances dated July and August 2008.  His wife 
stated that there are days when the Veteran steps out of bed 
and falls right to the floor.  He had difficult standing for 
periods of time, such as waiting in line at the grocery 
store.  He would also lose feeling in his legs for about 10 
minutes after a bowel movement, and often needed assistance 
to stand up from the toilet.

Another statement from J.V.S. noted that the Veteran had 
experienced "drop foot" and searing leg pain in addition to 
the pain in his back.  He also detailed the difficulty the 
Veteran had with physical therapy.

Finally, the statement from J.R.B. noted that occasionally 
the Veteran could not leave his home due to leg pain, and 
could not sit or stand for very long.

Based on the evidence of record, the Board finds that a 
rating in excess of 20 percent for the Veteran's chronic low 
back pain with sacroilitis is not warranted prior to October 
16, 2008.  The Board initially observes that there is no 
competent evidence of incapacitating episodes during this 
period.  Therefore, a rating under Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is not appropriate.  Furthermore, as noted above, a higher 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
Although the evidence shows the Veteran experienced 
limitation range of motion, only the December 2006 VA 
examination includes specific range of motion findings.  
Forward flexion was 50 degrees during this examination, 
limited by pain to 35 degrees.  There is also no evidence of 
ankylosis of the thoracolumbar spine.  Therefore, the 
criteria for a higher 40 percent rating have not been met.

However, the Board has also considered separate ratings for 
neurological symptoms.  The lay statements supporting the 
Veteran's claim, as well as the history provided by the 
Veteran during his treatment and examinations, indicate the 
Veteran has experienced severe pain in the legs, as well as 
numbness and dragging of the right foot.  Straight leg 
raising produced pain and shaking in the leg.  Although the 
October 2006 VA treatment records suggest some exaggeration 
of symptomatology on the part of the Veteran, the Board 
nonetheless finds that a separate 10 percent rating is 
warranted under Diagnostic Code 8520 for mild incomplete 
paralysis, effective from July 31, 2006, the date of the 
Veteran's claim.  A higher 20 percent rating is not 
warranted, however, as the incomplete paralysis demonstrated 
does not rise to the level of "moderate" paralysis.

2.  From October 16, 2008

The Veteran was afforded another VA examination on October 
16, 2008.  The claims file was reviewed by the examiner.  The 
Veteran complained of several types of pain.  He had pain in 
the right low back area over the right sacroiliac region  He 
described this pain as "grinding," especially when walking, 
and walking made him feel sick.  The Veteran indicated this 
pain was 10/10 in severity.  He also identified pain 
radiating down the back of his right lower extremity into his 
heel, described as a burning pain and 7/10 in severity.  
There also pain radiating around the right patella and to the 
front of the right thigh.  This pain was constant and 8/10 in 
severity.  Finally, the Veteran had pain in the left front 
thigh, described as intermittent sharp pain 5/10 in severity.  
The examiner noted that, due to the constancy of the pain, it 
was difficult to identify flare-ups.  The Veteran treated his 
condition with Motrin twice a day, which provided mild 
relief.  He reported numbness in the feet while sitting on 
the toilet.  He denied any bladder or bowel disturbances, 
erectile dysfunction, or weakness.  He was able to walk 
unaided, though he used a cane intermittently.  He was able 
to walk slowly for about 15 minutes, and sometimes felt his 
right foot getting "caught" while walking.  He denied any 
unsteadiness, though he reported falling on two occasions, 
including as recently as one month prior.  He was able to 
manage his activities of daily living.  His recreational 
activities were limited to watching television.

On examination, the Veteran walked slowly and cautiously, 
with a slightly bent forward posture.  He was very 
uncomfortable lying in bed and getting out of bed for 
examination purposes.  There was no indication of kyphosis, 
scoliosis, or gibbus.  The area over L5-S1 was moderately 
tender, and the area over the right sacroiliac region was 
severely tender.  There was no evidence of muscle atrophy in 
the back muscles or lower extremities.  There were no tremors 
or fasciculations.  Motor power in the hip flexors/extensors 
and knee flexors/extensors was 5/5, but limited because of 
pain in the right lower back region.  Plantar 
flexors/extensors were 5/5.  Forward flexion of the 
thoracolumbar spine was checked 3 times and measured 25 
degrees, with the onset of pain in the last 10 degrees.  
Extension was limited to 15 degrees.  Right lateral rotation 
was 20 degrees, and left lateral extension was 15 degrees.  
Rotation measurements were not obtained, as the Veteran felt 
too uncomfortable due to pain.  Sensation was normal to 
touch, vibration, and monofilament testing in both lower 
extremities, back, and lumbar and sacral areas.  Deep tendon 
reflexes were 2/2+ in both knee joints and 1/2+ in both ankle 
joints.  Straight leg raise testing was positive at 10 
degrees on the right and 25 degrees on the left.  Lasegue's 
sign was positive on the right side.

Based on this examination, a rating in excess of 40 percent 
for chronic low back pain with sacroilitis is not warranted.  
A higher 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  However, there 
is no evidence of ankylosis in this case, therefore the 
higher rating is not applicable.

As above, the Board has considered a separate rating for 
neurological symptoms.  The Veteran reported a "catching" 
of the right foot, as well as intermittent use of a cane.  
Lasegue's sign was positive on the right side.  Therefore, a 
10 percent rating under Diagnostic Code 8520 is warranted 
during this period.  A higher 20 percent rating is not 
warranted, however, as the incomplete paralysis demonstrated 
does not rise to the level of "moderate" paralysis.

3.  Extraschedular consideration

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's low 
back condition with the established criteria found in the 
rating schedule for that disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disabilities on appeal are 
inadequate (which they manifestly are not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for his disability.  Although the Veteran reported during his 
examinations that he had not been working due to his service-
connected back condition, there is no indication that his 
disability causes any impairment with employment over and 
above that which is already contemplated in the assigned 
schedular ratings, including the regulation of activities.  
The Board therefore has determined that referral of this case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

A rating in excess of 20 percent for chronic low back pain 
with sacroilitis prior to October 16, 2008 is denied.

A rating in excess of 40 percent for chronic low back pain 
with sacroilitis from October 16, 2008 is denied.

A separate 10 percent rating for incomplete paralysis of the 
right foot is granted, effective July 31, 2006.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


